Case 4:20-cv-00896-ALM-KPJ Document 32 Filed 02/08/21 Page 1 of 2 PageID #: 618




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  MICHAEL MOATES,

                                Plaintiff,
          v.

  FACEBOOK, INC.,                                     Civil Action No. 4:20-cv-00896-ALM-KPJ

                                Defendant.



               DEFENDANT FACEBOOK, INC.’S RESPONSE TO
             PLAINTIFF’S MOTION FOR ORAL ARGUMENT ON
     DEFENDANT’S MOTION TO DISMISS AND MOTION TO TRANSFER VENUE


        Defendant Facebook, Inc. does not oppose Plaintiff’s request for oral argument, but

 defers to the Court’s sound discretion with regard to whether oral argument is appropriate or

 would benefit the Court.

        In attempting to persuade the Court to grant oral argument, Plaintiff makes several

 arguments that clearly belong in his responses to Defendant’s pending motions. In this regard,

 Defendant assumes that the instant motion is limited to the relief requested, namely oral

 argument, and does not constitute Plaintiff’s response to either Defendant’s Motion to Dismiss or

 Defendant’s Motion to Transfer Venue. Therefore, Defendant will wait for Plaintiff to file his

 responses to the pending motions to dismiss and transfer and then address all of Plaintiff’s

 substantive arguments in Defendant’s replies, not here.

        Accordingly, Defendant neither opposes nor joins in Plaintiff’s request for oral argument

 on Defendant’s pending motions.




                                                  1
Case 4:20-cv-00896-ALM-KPJ Document 32 Filed 02/08/21 Page 2 of 2 PageID #: 619




 Dated: February 8, 2021                              Respectfully submitted,

                                                      /s/ E. Glenn Thames, Jr.
                                                      E. Glenn Thames, Jr.
                                                      Texas Bar Number 00785097
                                                      glennthames@potterminton.com
                                                      POTTER MINTON
                                                      A Professional Corporation
                                                      110 N. College Avenue, Suite 500
                                                      Tyler, TX 75702
                                                      Telephone: 903 597-8311
                                                      Facsimile: 903 593-0846

                                                      KEKER, VAN NEST & PETERS LLP
                                                      Christopher C. Kearney - # 154101
                                                      ckearney@keker.com
                                                      W. Hamilton Jordan - # 295004
                                                      wjordan@keker.com
                                                      633 Battery Street
                                                      San Francisco, CA 94111-1809
                                                      Telephone:     415 391 5400
                                                      Facsimile:     415 397 7188

                                                      ATTORNEYS FOR DEFENDANT
                                                      FACEBOOK, INC.



                                 CERTIFICATE OF SERVICE
        The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with this document via the Court’s CM/ECF

 system pursuant to Local Rule CV-5. Service outside the court’s electronic-filing system has been

 completed on February 8, 2021, per the Plaintiff’s consent to electronic service, as follows:

        Michael Moates at the following email addresses:
        michael.moates@thenarrativetimes.org
        michaelsmoates@gmail.com


                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.




                                                  2
